FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange datedDecember 28, 2012. TRANSLATION Autonomous City of Buenos Aires, December 28, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: YPF S.A. enters into an agreement with Bridas International S.A. The purpose of this letter is to comply with the requirements of section No. 23 of Chapter VII of the regulations of the Buenos Aires Stock Exchange. We hereby inform you that YPF S.A. (“YPF”) has today entered into an agreement (the “Agreement”) with Bridas International S.A. (“Bridas”) through which YPF grants Bridas an exclusive right for a 60-day period, effective as of the date hereof, to negotiate the final terms and conditions under which YPF would transfer a 50% interest in the areas of "Bajada de Añelo" and "Bandurria," which comprise an area of 201km2 and 462.4km2, respectively, in the province of Neuquén (see Annex I). Initially, YPF would transfer a total of 183.6km2, for which Bridas is committed to make the expenditures corresponding to the respective percentages of participation of YPF and Bridas in the initial investment of the development program, for estimated US$1.5billion, during a 24-month period. In addition, the Agreement contemplates, among other things, that Bridas willprocure financing for YPF for an amount of US$500million, to be invested in the subsequent development stages. Yours faithfully, Fernando Giliberti Director YPF S.A. Annex I SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:December 28, 2012 By: /s/ Fernando Giliberti Name: Title: Fernando Giliberti Director
